       Case 4:19-cr-00261-MWB Document 1 Filed 09/13/19 Page 1 of 5




                  UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                       NO.



TONY LIESENFELD,
                       Defendant.

                          INFORMATION
THE UNITED STATES ATTORNEY CHARGES:

                           INTRODUCTION

At times relevant to this Information:

     Defendant TONY LIESENFELD resided, at least part-time, in the

City of Selinsgrove, Snyder County, within the Middle District of

Pennsylvania.

     Defendant TONY LIEStrNFELD served as secretary-treasurer

and president of American Federation of Government Employees

(AFGE) Local 148, while employed by the United States Department of

Corrections at United States Penitentiary Lewisburg.

     Local 148 was a member of Service 1st Federal Credit Union, and

had a credit card issued by Service   1st. All Service 1st credit   card


                                      1
       Case 4:19-cr-00261-MWB Document 1 Filed 09/13/19 Page 2 of 5




transactions initiated in the Middle District of Pennsylvania were

conducted electronically through either FIS Global, headquartered in

Jacksonville, Florida, or NYCE, headquartered in Secaucus, New

Jersey, and required interstate wire communications to complete.

               SCHEME AND ARTIFICE TO DEF'RAUD

     From on or about June 11, 2011, to on or about November 25,

2015, in the Middle District of Pennsylvania and elsewhere, the

defendant,

                         TONY LIESENFELD,

knowingly and intentionally devised and intended to devise a scheme to

defraud AFGE Local 148, and to obtain money, credit, and property by

means of materially false and fraudulent pretenses, representations

and promises, to wit, by making fraudulent, unauthorized, non'union

purchases and obtaining fraudulent, unauthorized cash advances with

the Local 148 credit card, and by creating fraudulent checks from the

credit union account ofLocal 148 and then forging the countersignature

ofthe person authorized and required to countersign such checks,



                                    2
       Case 4:19-cr-00261-MWB Document 1 Filed 09/13/19 Page 3 of 5




resulting in a loss to the account holder, AFGE Local 148, of at least

approximately   $7 7,7   16.40.

                            MANNER AND MEANS

     It was part   of the scheme that:

     As Treasurer, TONY LIESENFELD had access to and authority to

use a credit card issued to AFGE Local 148 for union expenditures and

for legitimate union purchases    only.   The position also provided TONY

LIESENFELD with access to and authority over Local 148's checking

account.

     TONY LIESENFtrLD used the Local 148 credit card, issued by

Service 1st Federal Credit Union and bearing the numbers XXXX XXXX

XXXX 6618, for unauthorized purchases, payments via the internet,

and cash advances for the personal benefit of TONY LIESENFELD.

TONY LIESENFELD conducted unauthori.zed fraudr.rlent credit card

transactions for his personal benefit worth at least $23,549.14 during

the relevant period.

     For example, TONY LIESENFELD used the Local 148 credit card

to make unauthorized purchases at a comic book and collectable card


                                     3
       Case 4:19-cr-00261-MWB Document 1 Filed 09/13/19 Page 4 of 5




shop, at a paintball facility, and to purchase such items as watches,

laptop computers, iPad devices and accessories, camping equipment,

tools, and other items not related to union busrness.

     At times, TONY LIESENFELD prepared vouchers fraudulently

claiming that expenditures were made for union purposes when, in fact,

the purchases were made for his personal benefit.

     Additionally, TONY LIESENFtrLD wrote checks from the Local

148 Service   lst Federal Credit Union account for fraudulent, non-unron
purchases, at times forging the signature ofthe person authorized and

required to countersign such checks.

                       EXECUTION OF THE SCHEME

     On or about April 29, 2015, in the Middle District of Pennsylvania,

and elsewhere, the defendant,

                          TONYLIESENFELD,

for the purpose of executing the scheme described above, transmitted

and caused to be transmitted by means of wire communication in

interstate commerce writings, signs, signals, pictures, and sounds as

follows: TONY LIESENFELD used the Local 148 Service 1st Federal


                                    4
       Case 4:19-cr-00261-MWB Document 1 Filed 09/13/19 Page 5 of 5




Credit Union credit card at a Walmart store. located in the Middle

District of Pennsylvania, to fraudulently purchase items for his

personal benefit, including, a Surface 2tablet, hard drive, and other

items totaling $668.49, such purchases being unauthorized and

constituting a fraudulent use ofthe union's credit card.

     All in violation   of   Title 18, United States Code, Section 1343.


                                             DAVID J. FREED
                                             United States Attorney


                                       By:

                                             SEANA. CAMONI
                                             Assistant United States Attorney



-C
l)ate: (    a




                                         D
